DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/2021 has been entered.
Response to Amendment/Claim Status
Claims 1-6 and 25 are currently pending. Claims 1, 7, 17 and 25 have been amended. No claims were cancelled; and claims 7-24 were previously withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-3, 5, 6; and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by XIANG (US 2020/0185466 A1, hereafter Xiang).
Re claim 1, Xiang discloses in FIG. 6 (with references to FIGS. 1, 2 and 3) a display apparatus, comprising:
a substrate (100; ¶ [0051]) that includes a display area (including left side 230 and right side 230 not shown; ¶ [0005] and [0051]), an opening area (290; ¶ [0051]) in the display area (left/right side 230), and a non-display area (beyond left side of TFT; ¶ [0033] and [0058]) that surrounds (bounds) at least a portion (sidewalls) of the opening area (290);
a pixel defining layer (210; ¶ [0053]) on the substrate (100) and that includes at least one opening (unlabeled opening to expose pixel electrode 200; ¶ [0045]);
an intermediate layer (220; ¶ [0048]) disposed in the at least one opening (over 200);
an opposite electrode (cathode of 240; ¶ [0047]) that covers the intermediate layer (220) and the pixel defining layer (210); and
a capping layer (250; ¶ [0051]) that covers the opposite electrode (cathode of 240), wherein an end portion (left and right edges adjacent 245) of at least one of the intermediate layer (220), the opposite electrode (cathode of 240), or the capping layer (250) is disposed (formed) on an upper surface (uppermost horizontal plane) of the pixel 

Re claim 2, Xiang discloses the display apparatus of claim 1, wherein the intermediate layer (220) comprises at least one of a first functional layer (HIL/HTL; ¶ [0047]) or a second functional layer (EIL/ETL; ¶ [0047]).

Re claim 3, Xiang discloses the display apparatus of claim 1, wherein the intermediate layer (220), the opposite electrode (cathode of 240), and the capping layer (250) are sequentially stacked (one above the other) on the pixel defining layer (210).

Re claim 5, Xiang discloses the display apparatus of claim 1, further comprising a thin film encapsulation layer (organic layer 260; ¶ [0049]) disposed on the capping layer (250).

Re claim 6, Xiang discloses the display apparatus of claim 1, wherein a penetration hole (through-hole; ¶ [0051]) is formed in the opening area (290).

Re claim 25, Xiang discloses in FIG. 6 (with references to FIGS. 1, 2 and 3) a display apparatus, comprising:

a pixel defining layer (210; ¶ [0053]) on the substrate (100) and that includes at least one opening (unlabeled opening to expose pixel electrode 200; ¶ [0045]);
an intermediate layer (220; ¶ [0048]) disposed in the at least one opening (over 200);
an opposite electrode (cathode of 240; ¶ [0047]) that covers the intermediate layer (220) and the pixel defining layer (210);
a capping layer (250; ¶ [0051]) disposed directly on (physically touching; ¶ [0047]) the opposite electrode (cathode of 240); and
a inorganic layer (270; ¶ [0049]) on (above) the capping layer (250), wherein the 
capping layer (250) is interposed (formed) between the opposite electrode (cathode of 240) and the inorganic layer (270),
an end portion (left and right edges adjacent 245) of at least one of the intermediate layer (220), the opposite electrode (cathode of 240), or the capping layer (250) is disposed (formed) on an upper surface (uppermost horizontal plane) of the pixel defining layer (210) and has a thickness (distance between upper and lower surfaces) on the upper surface (uppermost horizontal plane) of pixel defining layer (210) that 
decreases (tapers/slopes down to a point) toward the opening area (290) of the substrate (100).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Xiang in view of Choi et al (US 2017/0148856 A1-prior art of record, hereafter Choi).



However,
Choi discloses in FIGS. 1, 2 and 11B a display apparatus, comprising: a substrate (100; ¶ [0053]-[0054]) that includes a display area (DA; ¶ [0047] and [0053]), an opening area (A1; ¶ [0055]) in the display area (DA), and a non-display area (NA; ¶ [0047] and [0053]) that surrounds (encircles) at least a portion of the opening area (A1); and an encapsulation substrate (case and cover of smart watch 2000 in FIG. 11B; ¶ [0194]) disposed on and spaced above the substrate (100).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the display apparatus of Xiang to further include an encapsulation substrate disposed on and spaced above the substrate (100), as disclosed by Choi, to form display devices, including a smart watch (Choi; ¶ [0194]). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC W. JONES
Examiner
Art Unit 2892



/THAO X LE/Supervisory Patent Examiner, Art Unit 2892